Citation Nr: 1720919	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-37 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for right ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for a left hip disorder, to include degenerative joint disease.

4.  Entitlement to service connection for a right hip disorder, to include degenerative joint disease.

5.  Entitlement to a compensable disability evaluation for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and December 2008 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

As it relates to the claim of service connection for right ear hearing loss, in a March 2004 rating determination, the RO denied service connection for bilateral hearing loss (service connection for left ear hearing loss was eventually granted).  The Veteran filed a notice of disagreement and a statement of the case was issued in May 2005.  In June 2005, the Veteran submitted new evidence pertinent to his claim, which allowed the claim to remain open.  In August 2007, the RO issued a supplemental statement of the case which, in pertinent part, addressed this issue.  Thereafter, in September 2007, the Veteran submitted a substantive appeal as it related to this issue.  As such, it has remained on appeal since March 2004.  

The issues of service connection for right and left hip disorders arise from a December 2008 rating determination. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing is of record.  

The newly reopened claim of service connection for right ear hearing loss and the claim for a higher evaluation for left ear hearing loss are remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  The Veteran will be notified if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for right ear hearing loss in September 2000.  The Veteran was notified of this decision later that month and did not appeal; thus, the decision become final. 

2.  Evidence received since the denial of service connection for right ear hearing loss raises a reasonable possibility of substantiating the claim.

3.  The Veteran has not been shown to have a right hip disorder that manifested in service, that is causally or etiologically related to his military service, or to his service-connected knee disorders. 

4.  The Veteran has not been shown to have a left hip disorder that manifested in service, that is causally or etiologically related to his military service, or to his service-connected knee disorders.


CONCLUSIONS OF LAW

1.  The September 2000 rating determination denying service connection for right ear hearing loss became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for right ear hearing loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3,  The criteria for service connection for a right hip disorder, to include degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 

4.  The criteria for service connection for a left hip disorder, to include degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1). 

As it relates to the claim of whether new and material evidence has been received to reopen the claim of service connection for right ear hearing loss, as the Board is granting the full benefit sought on appeal, further assistance is not required.  

As to the issues of service connection for left and right hip disorders, in an August 2008 letter, the RO explained the evidence necessary to substantiate the claim for entitlement to service connection on a direct and secondary basis, and informed the Veteran of his and VA's respective duties for obtaining evidence. 

The August 2008 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence, to include the testimony of the Veteran.  No additional pertinent evidence has been identified by the claimant. 

In conjunction with the Veteran's claim, VA examinations were performed and opinions were obtained, including a March 2016 VA examination, as to the relationship between any current right and left hip disorder and his service-connected knee disorders.  The opinions obtained are sufficient and provide detailed rationale in order to properly address the Veteran's claim.  As such, the Board finds that an additional VA examination is not warranted as there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and also appearing at a hearing before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


New and Material- Right Ear Hearing Loss

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b).  Id.

In a September 2000 rating determination, the RO denied service connection for right ear hearing loss (both ears, but as noted above, service connection for left ear hearing loss has been granted).  In denying service connection for right ear hearing loss, the RO indicated that there was no record of hearing loss showing a chronic disability subject to service connection.  The RO noted that the Veteran was claiming service connection for bilateral hearing loss but did not submit any evidence along with his claim.  The RO indicated that a letter had been sent to the Veteran requesting medical evidence of a current disability, evidence that the disease or injury was incurred or caused by service, and medical evidence of a relationship between the actual disability and his military service.  In response, the Veteran stated he was not in agreement with the requirement of evidence and that he wanted the RO to review his service medical records.  The RO denied the claim, indicating there was no evidence of the existence of the claimed condition and its possible relationship to Veteran's military service.  It indicated that even reviewing the service medical records prior to denying the claim, the requirements of a current disability and a relationship between a current disability and the Veteran's military service had to be met and in this case they were not present.

The Veteran was informed of this decision in writing later that month and did not appeal nor was evidence received which would have allowed the claim to remain open. 

Evidence available to the RO at the time of the prior decision included statements from the Veteran, his initial application, service treatment records, and letters which had been sent to the Veteran.  

Evidence added to the record subsequent to the September 2000 rating determination includes testimony and statements from the Veteran and his representative about his noise exposure in service and his current hearing loss; VA and private treatment records; and the results of VA audiological examinations, to include the results of a VA examination performed in February 2014.  

At the time of the February 2014 VA examination, the examiner found that the Veteran's right ear hearing loss was at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The opinion was based clinical experience and expertise, review of C-File, and The Institute Of Medicine Study (2005) entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus".  The examiner noted that the C-file was reviewed and a shift in the right ear hearing was seen when comparing the induction audiogram to the separation audiogram.

However, the decibel level readings and speech recognition testing scores of 20, 20, 20, 15, and 25, at 500, 1000, 2000, 3000, and 4000 Hertz along with a speech recognition testing score of 96 percent in the right ear did not meet the criteria necessary for a hearing loss for VA rating purposes at the time of the examination.  For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

While the above testing results do not demonstrate that the Veteran has been shown to have a hearing loss for VA rating purposes, the most recent VA examination was performed in February 2014.  The Veteran, at the time of his December 2016 hearing, indicated that his hearing loss for both the right and left ear had increased in severity since the last examination.  

The basis for the prior denial was that there has been no relationship demonstrated between any current hearing loss and the Veteran's period of service.  In the February 2014 examination report, the VA examiner specifically indicated that the Veteran's right ear hearing loss was at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  Although the Veteran was not shown to have a hearing loss for VA rating purposes at the time of the February 2014 VA examination, he has testified that his hearing loss has increased in severity since that time.  Given the February 2014 VA examiner's opinion and the Veteran's testimony that his right ear hearing loss has increased in severity since the February 2014 VA examination, the newly received evidence relates to previously unestablished elements of the claim of a link between the Veteran's right ear hearing loss and service and a possible increase in the severity of the Veteran's right ear hearing loss since the last VA examination, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly reopened claim of service connection for right ear hearing loss will be addressed in the remand portion of this decision.  

Service Connection-Right and Left Hip

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Degenerative joint disease, osteoarthritis, arthritis, and degenerative arthritis are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012).  If present, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran seeks service connection for right and left hip disorders, claiming that they are related to his service-connected left and right knee disorders.  

Service treatment records reveal no complaints, findings, or diagnoses of hip problems.  The Veteran was not diagnosed with any hip problems in the years immediately following service.  The initial diagnosis of hip disorders was not until the early 2000's.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2016.  The examiner indicated that the Veteran's electronic file was available and had been reviewed.  Following examination, the examiner opined that the condition claimed was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner, an orthopedic specialist, indicated that there was no medical nexus between patellofemoral chondromalacia and bilateral hip pathology.  The examiner further opined that there was no evidence or explanation to support aggravation of the Veteran's mild bilateral hip complaint (very mild hip degenerative joint disease per MRI) by his very benign bilateral knee pathology.  

The Board finds that the weight of the evidence shows that no hip injury or disease occurred during service, and no chronic symptoms of hip problems were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for a hip problem or a hip disorder.  There were no findings or complaints of hip problems on the Veteran's service separation examination or separation report of medical history.  Because service treatment records, show no hip injury, hip disease, or hip symptoms during service, and such conditions would have ordinarily been recorded during service because the musculoskeletal system was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" hip symptoms during service.  Furthermore, the Veteran has not contended that he experienced hip symptoms during service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met. 

The Board next finds that the weight of the evidence is against a finding that hip symptoms were continuously manifested since service, including degenerative joint disease to a degree of ten percent disabling within one year of service separation.  The earliest evidence of degenerative joint disease of the hip reflected in the evidence of record is shown in 2004, more than 18 years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for hip degenerative joint disease for more than 18 years after service separation is one factor that tends to weigh against a finding of hip disorders, to include degenerative joint disease, in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of the Veteran's current hip problems falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  The evidence does not show clinical documentation of degenerative joint disease or any other hip problems until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate his current hip problems, to include degenerative joint disease, to active service, if that is what he is claiming, is of no probative value. 

Because the record does not show a hip injury, hip disease, or chronic symptoms of hip problems, continuous symptoms of hip problems since service, degenerative joint disease manifested to a compensable degree within one year of service separation, or a hip disorder, to include degenerative joint disease, otherwise related to service, direct and presumptive service connection for a right or left hip disorder may not be established. 38 C.F.R. §§ 3.303, 3.307, 3.309.

With regard to the Veteran's belief as to a relationship between his current right and left hip disorder and his service-connected knee disorders, the Board again finds that the etiology of any current hip disorder falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Consequently, the Veteran's opinion that purports to establish a relationship between any service-connected knee disorder and his current hip disorders is of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and a service-connected disability.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the record.  See, e.g. Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current right and left hip disorders are related to his service-connected knee disorders.  While he has indicated that he was told that his hip disorders were related to his service-connected knee disorders, available treatment records contain no such findings.  In contrast, the Board has obtained an adequate and probative VA examination opinion in conjunction with the Veteran's claim.  The March 2016 VA examiner's opinion, an orthopedic specialist, indicated that the Veteran's right and left hip disorders were not caused or aggravated by his service-connected knee disorders.  The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale. There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record. 

Given the foregoing, the claim for service connection for a right or left hip disorder on a direct, presumptive, and secondary basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the petition to reopen the previously denied claim of service connection for right ear hearing loss is granted.

Service connection for a right hip disorder, to include degenerative joint disease, is denied.  

Service connection for a left hip disorder, to include degenerative joint disease, is denied.  


REMAND

As it relates to the claim of service connection for right ear hearing loss, as the claim has been reopened, the Veteran should be afforded a current VA examination to determine the current severity of his right ear hearing loss.  All indicated tests and studies should be performed and all findings must be reported in detail.  As the February 2014 VA examiner found that the Veteran's right ear hearing loss was related to his period of service, the examination is being performed to determine if the Veteran currently meets the criteria for a hearing loss as defined by VA regulations.

As to the issue of a higher disability evaluation for left ear hearing loss, the Board notes that at the time of his December 2016 hearing, the Veteran testified that his hearing loss had increased in severity since the last VA examination.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2014). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The RO/AMC should afford the Veteran an audiological examination to ascertain the current severity of his right and left ear hearing loss disability.  Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire record must be made available to the examiner for review.  The examiner should include the puretone threshold values for each ear from an air conduction study, as well as the speech recognition scores using the Maryland CNC word list.  The examiner is also specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


